United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3097
                         ___________________________

Vanessa Cole, As Personal Representative of the Estate of Roy Lee Richards, Jr.,
                    Deceased other Roy Lee Richards, Jr.

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Dennis Hutchins, Individually; Kenton Buckner, Individually and Officially; City
                        of Little Rock, A Municipality

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                           Submitted: December 6, 2022
                            Filed: December 12, 2022
                                  [Unpublished]
                                 ____________

Before BENTON, ERICKSON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Vanessa Cole, as personal representative of the estate of Roy Richards, Jr.,
appeals following the district court’s1 judgment on an adverse jury verdict in her

      1
       The Honorable D.P. Marshall Jr., Chief Judge, United States District Court for
the Eastern District of Arkansas.
action bringing 42 U.S.C. § 1983 and related state-law claims against Little Rock
Police Department Officer Dennis Hutchins. Cole alleged that Hutchins used
excessive force in violation of the Fourth Amendment when he fatally shot Richards
in 2016. We affirm.

       Upon careful review, we find no abuse of discretion in the special verdict
questions the district court posed to the jury, see Wilkins v. St. Louis Hous. Auth.,
314 F.3d 927, 932 (8th Cir. 2002) (submission and form of special verdict to jury are
matters within trial court’s discretion); or in the district court’s decision not to direct
the jury to deliberate further or order a new trial based on the jury’s answers to the
special verdict questions, as the answers could be reconciled, see Smith v. Riceland
Foods, Inc., 151 F.3d 813, 821 (8th Cir. 1998) (district court has discretion to decide
whether jury’s findings on verdict form are inconsistent and whether to resubmit
claim to jury); Anheuser-Busch, Inc. v. John Labatt Ltd., 89 F.3d 1339, 1347 (8th Cir.
1996) (appellate court is obligated view case in any reasonable way that makes
verdicts consistent). We also conclude that the district court properly denied Cole’s
motions for judgment as a matter of law, as there was sufficient evidence to support
the jury’s verdicts. See Krekelberg v. City of Minneapolis, 991 F.3d 949, 953 (8th
Cir. 2021) (de novo review of denial of motion for judgment as matter of law; this
court will reverse only if there is complete absence of probative facts to support
verdict); Procknow v. Curry, 826 F.3d 1009, 1014 (8th Cir. 2016) (affirming denial
of motion for judgment as matter of law because, given officer’s testimony about
potential threat posed by plaintiff and other evidence presented, reasonable juror
could have concluded that officer’s actions were objectively reasonable).

       The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                           -2-